Citation Nr: 1719857	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  94-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to increases in the "staged" (30 percent prior to November 30, 2011, 80 percent from November 30, 2011 through April 30, 2012, and 60 percent from May 1, 2012) ratings assigned for residuals of bilateral renal calculi, with bladder cancer.

2.  Entitlement to an effective date prior to May 8, 2002, for the grant of a 30 percent rating for residuals of renal calculi and bladder cancer.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1961 to January 1965.  These matters are before the Board on appeal from a June 2005 rating decision by the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO) that continued a 20 percent (combined) rating for renal calculi and bladder cancer.  An interim (March 2009) rating decision increased the rating to 30 percent, effective from February 26, 2009; the Veteran perfected an appeal of the effective date assigned for the grant of a 30 percent rating.  

The matter of the rating for renal calculi and bladder cancer was previously before the Board in October 2011, when it was remanded for additional development.  (It was then characterized as seeking a rating in excess of 20 percent.  As became apparent later (see November 2012 Board remand), the file was incomplete at the time of prior Board review, and it appears that the Board was unaware then of the March 2009 rating decision.)  A December 2011 rating decision granted an earlier effective date of May 8, 2002, for the 30 percent rating; a July 2012 rating decision continued the 30 percent rating assigned (and its effective date).  (As is discussed in more detail below, the May 8, 2002, effective date is outside the period on appeal.)

The matter was then developed as separate issues: i.e., seeking an increase in the 30 percent rating then assigned and seeking an earlier effective date for the 30 percent rating.  In November 2012, both matters were remanded for the RO to locate, and associate with the claims file, documents that were referred to, but were not located in, the record before the Board.  An October 2016 rating decision granted "staged" ratings of 80 percent, from November 30, 2011, through April 30, 2012, and 60 percent from May 1, 2012. 

[In November 2012, the Board also remanded the matters seeking an earlier effective date for the grant of service connection for a psychiatric disability (for issuance of a statement of the case (SOC)) and seeking a total disability rating based on individual unemployability (TDIU).  An SOC addressing the effective date of service connection for psychiatric disability was issued in October 2016.  The Veteran did not timely perfect an appeal in that matter, and it is no longer in appellate status.  An April 2013 rating decision granted TDIU, and an October 2016 rating decision assigned an earlier effective date; the Veteran has not initiated an appeal with the effective date assigned, and that matter is not currently in appellate status.]  

An issue of entitlement to an earlier effective date for the increase in the rating for renal calculi and bladder to 30 percent on the basis of clear and unmistakable error (CUE), pleadings for which must identify the rating decision(s) alleged to have been clearly erroneous and must specify the nature of the error alleged, has been raised in the record several times (e.g., in an August 2010 substantive appeal, in January 2012 correspondence, and on an October 2016 VA Form 646), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue seeking increases in the "staged" ratings assigned for renal calculi with bladder cancer is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran's informal claim for an increased rating for renal calculi was received September 27, 2004.



CONCLUSION OF LAW

An effective date prior to May 8, 2002, for the award of a 30 percent rating for renal calculi is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155 (2014), 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by September 2004 and March 2006 letters; the matter was readjudicated in an August 2010 SOC.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

All evidence relevant to the matter at hand has been secured, to include the records identified as missing in the Board's November 2012 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  

The Board finds that no further assistance to the Veteran in developing the facts pertinent to this claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The effective date of an award on a claim for an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).

Under the version of 38 C.F.R. § 3.155 in effect during the time under consideration, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.

Some discussion of procedural matters dating prior to the current claim is necessary to determine whether there is any basis for granting an earlier effective date for the increase to 30 percent for renal calculi and bladder cancer.

In April 1996, the Board granted a 20 percent rating for renal calculi and denied secondary service connection for several additional disabilities.  The Veteran appealed the service connection matters to the United States Court of Appeals for Veterans Claims (Court), which affirmed the Board's April 1996 decision in a precedential decision.  McQueen v. West, 13 Vet. App. 237 (1999).  However, in his appeal to the Court, the Veteran did not present any argument with the assignment of a 20 percent rating for renal calculi, and the Court determined that the matter of the rating assigned had been abandoned on appeal.  McQueen, 13 Vet. App. at 239.  The Veteran subsequently appealed the service connection matters to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which vacated the Court's decision with instruction to remand the service connection matters to the Board.  McQueen v. Gover, 2000 U.S. App. LEXIS 31875.  Subsequently proceedings related to the service connection matters do not indicate that the rating for renal calculi was re-raised.  See McQueen v. Gover, supra, and McQueen v. Principi, 14 Vet. App. 30 (2001).  Thus, the April 1996 Board decision remained final with respect to the rating assigned for renal calculi.

On remand of the service connection issues, a March 2003 rating decision granted service connection for residuals of bladder cancer.  A temporary 100 percent rating was assigned beginning October 19, 1994, through July 31, 1995.  However, from August 1, 1995, the symptoms associated with residuals of bladder cancer were considered identical to those associated with previously service-connected renal calculi; therefore, the two disabilities were combined and assigned one (combined) 20 percent rating from August 1, 1995.  Later that month, the Veteran submitted correspondence specifically expressing disagreement with the effective date of grant of service connection for bladder cancer and the effective date of the temporary 100 disability rating for bladder cancer; he did not raise argument related to the 20 percent rating assigned from August 1, 1995.  In correspondence received in April 2003, he withdrew his appeal regarding the effective date for bladder cancer.  A VA Form 646 received that same month confirms that the only issues on appeal at that time were service connection for impotence and a back disability.  Thus, there was no appeal from the March 2003 rating decision regarding the 20 percent rating assigned for renal calculi/bladder cancer from August 1, 1995.  

In September 2004, the Veteran submitted a notice of disagreement with respect to unrelated issues considered in an August 2004 rating decision.  The correspondence contained statements construed as an informal claim for an increased rating for renal calculi.  (See March 2005 Deferred Rating Decision.)

The Board finds that in this matter the law is dispositive.  The Veteran's informal claim (which was permitted under regulations then in effect) for a rating in excess of 20 percent was received in September 2004.  38 C.F.R. § 3.155 (2014).  Under the "look-back" provisions of 38 C.F.R. § 4.000(o)(2), the earliest possible effective date permitted by law for any increase resulting from that claim is in September 2003.  (To the extent that the Veteran asserts entitlement to an earlier effective date based on CUE in a prior rating decision, that matter was referred to the AOJ in the introduction to this decision, above.)  

The December 2011 rating decision granted an effective date of May 8, 2002, for the increase to 30 percent.  The Board will not address the AOJ's decision to grant an effective date prior to the appeal period, as it is favorable to the Veteran.  However, such action by the AOJ does not confer upon the Board the authority to consider an effective date prior to that afforded by governing regulation.  The claim on appeal was received on September 27, 2004.  Thus, absent a finding of CUE (a separate matter which has not yet been developed or adjudicated by the AOJ), the Board is prohibited from considering any rating increase prior to September 27, 2003, to include consideration of an effective date prior to May 8, 2002, for the grant of a 30 percent rating.  Consequently, there is no legal basis for an effective date prior to May 8, 2002, and the Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

An effective date prior to May 8, 2002, for the grant of a 30 percent rating for renal calculi and bladder cancer is denied.


REMAND

The Board is well aware this matter of the "staged" ratings assigned for renal calculi and bladder cancer has been pending on appeal since 2004 (the docket number was established for matters that are no longer in appellate status) and regrets the delay in final adjudication that is inherent with a remand.  Nonetheless, because additional development is required (due, in part, to the incomplete record before the Board when this matter was previously considered), another remand is necessary. 

On May 2012 VA examination, the Veteran reported that he was seeing a private urologist.  Records of such treatment during the period on appeal are clearly pertinent (and may be critical) evidence in a claim for increase, and must be secured for the record.  On remand, the Veteran should be asked to identify his private urologist and provide releases for those treatment records.  (The Veteran is advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.)

Furthermore, on October 2011 VA examination, the examiner identified renal and voiding dysfunction symptoms and opined that they were related to the Veteran's service-connected renal calculi and bladder cancer.  It is not clear from the examination report whether the examiner considered, or was aware of, the Veteran's co-existing - and non-service-connected - genitourinary and other disabilities, e.g., prostate hypertrophy, status post transurethral resection.  On May 2012 VA examination, a different examiner indicated that the Veteran did not have any renal or voiding dysfunction.  It is not clear from the examination report whether this finding represents improvement in the Veteran's service-connected disabilities or a disagreement as to whether the service-connected conditions are responsible for the symptoms noted in October 2011.  Consequently, remand is required for an examination that clearly explains what symptoms are due to the service-connected renal calculi and bladder cancer (and the severity of such symptoms) and what symptoms are due solely to co-existing non-service-connected disabilities.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to submit authorization and release forms for VA to obtain private treatment records from his private urologist (and any other pertinent treatment providers).  He must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that he will not cooperate with the request).  If he responds but the response is incomplete, the AOJ must advise him that his response was incomplete, and afford him opportunity to complete it.

If he provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If the private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be further processed as abandoned under 38 C.F.R. §  3.158(a).

2. All outstanding (updated to the present) records of VA treatment the Veteran received for renal calculi and bladder cancer must be associated with the record.

3.  After the above development is completed, the AOJ should arrange for a nephrology examination of the Veteran to ascertain the nature and severity of his service-connected renal calculi and bladder cancer.  Any indicated tests or studies must be completed.  All findings should be described in detail.  The examiner should specifically note medical findings in terms conforming to the applicable rating criteria of 38 C.F.R. § 4.115a and b, relating to renal dysfunction, voiding dysfunction, and the genitourinary system.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify the symptoms associated with the Veteran's renal calculi and describe the severity of such symptoms and any resulting functional impairment.

(b)  Please identify the symptoms associated with the Veteran's residuals of bladder cancer and describe the severity of such symptoms and any resulting functional impairment.

In responding to the above, the examiner should clearly distinguish, to the extent possible, symptoms/functional impairment due to service-connected renal calculi/bladder cancer from any due solely to non-service-connected disabilities (e.g., prostate hypertrophy, status post transurethral resection).  As implied in the instructions above, the examiner should also distinguish, to the extent possible, symptoms/functional impairment due to renal calculi from that due to bladder cancer (as such distinction may be critical to determining whether separate ratings are warranted.)

The examiner should also address the findings on October 2011 and May 2012 VA examinations, expressing agreement or disagreement with each (to specifically include the October 2011 findings identifying renal and voiding dysfunction as related to the service-connected disabilities.)  The examiner is also asked to identify (based on review of the record) whether, when, and to what extent the symptoms and functional impairment associated with renal calculi/bladder cancer have worsened during the period on appeal (if such is the case).

4.  The AOJ should then review the record and readjudicate the claim (under 38 C.F.R. § 3.158(a), if applicable) the claim.  If it remains denied or is dismissed, the AOJ should issue an appropriate supplemental SOC (SSOC), and afford the Veteran and his representative opportunity to respond.  [If the Veteran does not provide the urology records releases sought, and the AOJ determines that 38 C.F.R. §  3.158(a) does not apply, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


